10 A.3d 897 (2010)
The PIPER GROUP, INC., Charles E. Sigety, Katharine S. Sigety, Nero Enterprises, Sigety Trust c/o Trustees Charles Birge Sigety and Katharine K. Yon, Piperlands Properties, L.P., 110 Dark Hollow Road, LLC, Robert G. Sigety, Cornelius E. Sigety, Elizabeth D. Sigety, and Robert G. Sigety, as Tenants by the Entireties, and Robert G. Sigety Grat c/o Trustee Cornelius E. Sigety, Petitioners
v.
BEDMINSTER TOWNSHIP BOARD OF SUPERVISORS and Bedminster Township, Respondents.
No. 412 MAL 2010.
Supreme Court of Pennsylvania.
December 17, 2010.


*898 ORDER

PER CURIAM.
AND NOW, this 17th day of December 2010, the Petition for Allowance of Appeal is LIMITED GRANTED. The issue, as stated by the Petitioner, is:
(a) Whether the Commonwealth Court erred in allowing the Township to use a municipal cure that was declared after the cure challenge was filed as a basis to dismiss the cure challenge because the Township "acted quickly."